United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1585
Issued: March 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated February 3, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
respiratory diseases due to her employment.
FACTUAL HISTORY
On February 16, 2008 appellant, then a 52-year-old clerk, filed an occupational disease
claim alleging that she developed sinusitis and acute bronchitis due to factors of her federal
employment. In her narrative statement, she alleged that the employing establishment did not
have enough ventilation to expel the dust generated by the automated flats sorting machine 100
(AFSM100) on which she worked. Appellant stated that her exposure to dust irritated her eyes,
nostrils and lungs resulting in sinusitis and bronchitis.

Dr. Anastasia Rowland-Seymour, an internist of professorial rank, completed a report on
February 15, 2008 and stated that appellant’s allergies were triggered by environmental
exposures at work. She noted that appellant had frequent exposure to dust from the mail sorting
machine causing allergic rhinitis, recurrent sinusitis and episodic bronchitis. Appellant also
developed headaches. Dr. Rowland-Seymour recommended that appellant limit her exposures to
allergens, by switching her station or seeking another position at the employing establishment.
She noted that appellant already used goggles and a mask and also recommended light duty for
12 weeks to reduce appellant’s headaches, chronic allergic rhinitis with postnasal drip and
recurrent sinusitis.
In a letter dated March 14, 2008, the Office requested additional factual and medical
evidence from appellant and allowed 30 days for a response. The employing establishment
submitted a description of the operation of the AFSM100. The employing establishment also
submitted results of an air quality study which found that dust at appellant’s workstation was 50
times below the permissible exposure limit.
Appellant responded on April 11, 2008 and stated that the AFSM100 operated three
feeders at high rate of speed which projected an “enormous amount of dust particles.” She stated
that in the work area dust was visible on the surfaces and in the air. Appellant alleged that at the
induction station the air suction was so strong that dust particles were expelled toward her face
and that mail trays moved over her head causing dust to fall on her. She noted that the
employing establishment initially installed a dust remover machine, but then had it removed.
Appellant also alleged that there was no ventilation at her workstation. She denied any exposure
to irritants outside of work. Appellant stated that she first became aware of her condition on
December 16, 2004.
In a report dated April 2, 2008, Dr. Rowland-Seymour stated that she first examined
appellant in March 2007. Appellant reported that her symptoms improved when she was away
from work on the weekend or vacation. Dr. Rowland-Seymour stated that appellant had
symptoms of sinus congestion, itchy eyes, post nasal drip, cough and headache.
Dr. Devish D. Kanjarpane, an employing establishment physician Board-certified in
occupational and environmental medicine and preventative medicine, stated that appellant was
allergic to dust mites and that there was no basis to causally link the workplace machine
operation and her reported symptoms. He stated that dust was pulled into the machine not
expelled as described by appellant.
On June 17, 2008 Dr. Peter S. Creticos, an allergist, noted that appellant believed that her
allergic symptoms were related to her job at the letter sorting machine. He found that appellant’s
skin test was positive for dust mites, insects, animals and tree pollens. Dr. Creticos diagnosed
perennial allergic rhinitis, seasonal allergic rhinitis, chronic sinusitis, episodic asthma and
hypertension.
By decision dated August 29, 2008, the Office denied appellant’s claim, finding that the
evidence did not establish that she was exposed to dust at work.
Appellant requested a review of the written record on September 24, 2008.

2

In a decision dated February 3, 2009, an Office hearing representative found that the
factual evidence was sufficient to establish exposure to dust at the employing establishment. The
air quality testing study, however, did not support the level of dust alleged or that sorting
machine expelled dust directly at appellant. Appellant did not submit sufficient medical opinion
evidence to establish a causal relationship between her diagnosed conditions and her
employment exposures.
On appeal, appellant contends that the medical evidence established that her conditions
are due to her employment.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2
ANALYSIS
Appellant has submitted medical evidence that diagnosed rhinitis, sinusitis, bronchitis
and asthma. She established that she was exposed dust at the employing establishment, the
employment factor which she believed caused or contributed to her diagnosed condition.
However, the Board finds that appellant has not submitted sufficient rationalized medical
opinion to establish the causal relationship between her diagnosed conditions and her
employment exposures.
Dr. Rowland-Seymour, an internist of professorial rank, stated on February 15, 2008 that
appellant’s allergic symptoms were triggered by environmental exposures at work. She opined
that appellant had frequent exposure to dust from the mail sorting machine causing allergic
rhinitis, recurrent sinusitis and episodic bronchitis. Dr. Rowland-Seymour also noted that
appellant reported improvement in her symptoms when she was away from work on the weekend
or vacation. The record does not support the level of dust exposure alleged by appellant. The
employing establishment established that appellant’s workplace dust was 50 times less than that
allowed and submitted evidence that the machine appellant used inhaled rather than expelled
dust. Dr. Rowland-Seymour did not have an accurate factual description of appellant’s
employment-related dust exposure. Her opinion is of diminished probative value for this reason.
1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

Dr. Creticos examined appellant and performed skin tests on June 17, 2008 to determine
her allergies. While he noted that appellant attributed her allergies to her employment-related
dust exposure, he did not offer any opinion on the causal relationship between appellant’s allergy
to dust mites and any employment exposure to dust. This report does not support appellant’s
claim. The medical evidence of record is not sufficient to establish that appellant’s employment
caused or aggravated her diagnosed conditions.
CONCLUSION
The Board finds that appellant has not established that her diagnosed conditions were
caused or aggravated by exposure to dust in the course of her employment.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

